DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (8,777,352).

 	Regarding claim 1, Sakai teaches a multilayered body, comprising: 
a base material, including a metal tone glossy surface having a metal tone glossiness (fig. 2B, non-light-transmissive printing medium/metallic ink layer); and 
a color layer (fig. 2B, color ink layer), being layered on the metal tone glossy surface (see fig. 2B),
wherein the multilayered body has a colored metal tone glossiness (First, note that “colored metal tone glossiness” has not been defined in any way so as to distinguish the claimed invention from Sakai. Further, after a search, Examiner cannot find any evidence that “colored metal tone glossiness” is a term of the art with any specific meaning. Thus, Examiner maintains that the disclosure of Sakai’s figures 2A, 2B teaches such a colored metal tone glossiness. As can be seen, a color layer overlaps a metallic ink layer in an overlapping portion of layers while there are non-overlapping portions that are just color ink or just metallic ink. The color layer can be deposited in any thickness, including a thick layer blocking reflection from an underlying metallic ink layer and a think allowing reflection of the metallic ink layer through the color ink layer. Thus, no matter how “colored metal tone glossiness” is defined, the multilayered substrate of Sakai’s figure 2 meets the limitation).
Sakai does not teach wherein the color layer has an arithmetic mean height and a transmission density located in a region below a straight line represented as y=-0.1067x+0.8 on coordinates of the arithmetic mean height x and the transmission density y. However, MPEP states where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Here, the general conditions pertaining to the physical structure of the multilayered body are disclosed in the prior art. Further, the claim recites a particular relation of ranges of arithmetic mean height and transmission density of the color layer. However, this is just an optimization of ranges of qualities that any color layer would have when part of a multilayered body as disclosed by Sakai. That is, while Sakai does not explicitly disclose arithmetic mean heights and transmission densities for its disclosed color layers, such properties are present in the prior art, and the claimed invention simply seeks to claim a broad range of those two properties. Thus, those ranges are not patentable because they are just the workable ranges of the arithmetic mean height and transmission density for such color layers.  	Regarding claim 2, Sakai teaches the multilayered body according to claim 1. Sakai does not explicitly teach wherein the color layer has .DELTA.L* of greater than or equal to 10 and LogHAZE of greater than or equal to 300. However, this range of DELTA.L* is also just an optimization of ranges existing in the art, explained in the rejection of claim 1. This claim is also rejected on that rationale. 	Regarding claim 3, Sakai teaches the multilayered body according to claim 1. Sakai does not explicitly teach wherein the arithmetic mean height and the transmission density of the color layer are located in a region below a straight line represented as y=-0.133x+0.8 on the coordinates. However, MPEP states where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Here, the general conditions pertaining to the physical structure of the multilayered body are disclosed in the prior art. Further, the claim recites a particular relation of ranges of arithmetic mean height and transmission density of the color layer. However, this is just an optimization of ranges of qualities that any color layer would have when part of a multilayered body as disclosed by Sakai. That is, while Sakai does not explicitly disclose arithmetic mean heights and transmission densities for its disclosed color layers, such properties are present in the prior art, and the claimed invention simply seeks to claim a broad range of those two properties. Thus, those ranges are not patentable because they are just the workable ranges of the arithmetic mean height and transmission density for such color layers. 	Regarding claim 4, Sakai teaches the multilayered body according to claim 2. Sakai does not explicitly teach wherein the arithmetic mean height and the transmission density of the color layer are located in a region below a straight line represented as y=-0.133x+0.8 on the coordinates. However, MPEP states where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Here, the general conditions pertaining to the physical structure of the multilayered body are disclosed in the prior art. Further, the claim recites a particular relation of ranges of arithmetic mean height and transmission density of the color layer. However, this is just an optimization of ranges of qualities that any color layer would have when part of a multilayered body as disclosed by Sakai. That is, while Sakai does not explicitly disclose arithmetic mean heights and transmission densities for its disclosed color layers, such properties are present in the prior art, and the claimed invention simply seeks to claim a broad range of those two properties. Thus, those ranges are not patentable because they are just the workable ranges of the arithmetic mean height and transmission density for such color layers.  	Regarding claim 5, Sakai teaches the multilayered body according to claim 1, wherein the base material includes: 
a base member (fig. 2B, non-light-transmissive printing medium); and 
a metal tone glossy layer (fig. 2B, metallic ink layer), being formed on the base member with metallic ink and having the metal tone glossy surface (see fig. 2B). 	Regarding claim 6, Sakai teaches multilayered body according to claim 2, wherein the base material includes: 
a base member (fig. 2B, non-light-transmissive printing medium); and 
a metal tone glossy layer (fig. 2B, metallic ink layer), being formed on the base member with metallic ink and having the metal tone glossy surface (see fig. 2B). 	Regarding claim 7, Sakai teaches multilayered body according to claim 3, wherein the base material includes: 
a base member (fig. 2B, non-light-transmissive printing medium); and 
a metal tone glossy layer (fig. 2B, metallic ink layer), being formed on the base member with metallic ink and having the metal tone glossy surface (see fig. 2B). 	Regarding claim 8, Sakai teaches multi layered body according to claim 1, wherein in the base material, at least the metal tone glossy surface is made of metal (col. 5, lines 34-46). 	Regarding claim 9, Sakai teaches multilayered body according to claim 2, wherein in the base material, at least the metal tone glossy surface is made of metal (col. 5, lines 34-46). 	Regarding claim 10, Sakai teaches multilayered body according to claim 3, wherein in the base material, at least the metal tone glossy surface is made of metal (col. 5, lines 34-46).

Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. Claim 1 has been amended to recite that the multilayered body has a colored metal tone glossiness. It seems Applicant points to figure 3, paragraph [0056] of the immediate application to evidence such glossiness. From what Examiner can tell from the arguments, it would appear Applicant argues that gaps 22 between colored droplets 21 allow metallic gloss to be observed, and because Sakai does not teach a plurality of droplets with gaps between them, as is illustrated in figure 3 of the present application, Sakai does not teach the colored metal tone glossiness claimed. However, the claim does not required droplets with gaps between them, and no specific guidance has been given as to what specifically defines the claimed metal tone glossiness. Sakai teaches a multilayered body with a metallic layer and a colored layer deposited over only a portion of the metallic layer, and this meets the limitation.
The standing prior art rejection is maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853